           Case 1:21-cv-00269-MKV Document 8 Filed 02/14/21 Page 1 of 2
                                                                                USDC SDNY
                                                                                DOCUMENT
                                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                    DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                   DATE FILED: 
 STRIKE 3 HOLDINGS, LLC,

                              Plaintiff,
                                                                        1:21-cv-269-MKV
                         -against-
                                                                              ORDER
 JOHN DOE subscriber assigned IP address
 96.239.55.232,

                              Defendant.

MARY KAY VYSKOCIL, United States District Judge:

        The Court has reviewed Plaintiff’s Motion for Leave to Serve a Third-Party Subpoena on

Verizon Fios (“Verizon”). [See ECF Nos. 6–7.] Plaintiff seeks to serve a subpoena to discover the

name and address of a Verizon internet customer who allegedly downloaded Plaintiff’s copyrighted

works illegally. For the reasons set forth in Plaintiff’s Memorandum of Law in Support of the

Motion [ECF No. 7], Plaintiff has established good cause to be permitted to serve a subpoena

before the Rule 26(f) conference in this case. See Arista Records LLC v. Doe, 604 F.3d 110, 119

(2d Cir. 2010) (describing the “appropriate general standard” for expedited discovery).

Accordingly, and for the following reasons, the Motion is GRANTED.

        Specifically, Plaintiff has established “(1) [the] concrete[ness of the plaintiff’s] showing of

a prima facie claim of actionable harm, . . . (2) [the] specificity of the discovery request, . . . (3) the

absence of alternative means to obtain the subpoenaed information, . . . (4) [the] need for the

subpoenaed information to advance the claim, . . . and (5) the [objecting] party’s expectation of

privacy.” Id. (alterations in original) (quoting Sony Music Entm’t v. Does 1-40, 326 F. Supp. 2d

556, 564–65 (S.D.N.Y. 2004)). Plaintiff’s Complaint establishes a prima facie case of copyright

infringement. [See ECF No. 1 ¶¶ 27-46, Ex. A.] The request for discovery is limited only to the

discovery of the identity and address of a single person, and Verizon is only person who can link
                                                    1
          Case 1:21-cv-00269-MKV Document 8 Filed 02/14/21 Page 2 of 2




the IP address associated with the allegedly illegal downloads to a real-world person. Plaintiff’s

claims cannot proceed without the identity of the John Doe defendant in this case, and Defendant’s

privacy interest is outweighed by Plaintiff’s ability to prosecute an alleged copyright violation.

See United States v. Ulbricht, 858 F.3d 71, 97 (2d Cir. 2017) (holding that party has no “legitimate

privacy interest” in “IP address routing information”).

       IT IS HEREBY ORDERED that Plaintiff may serve Verizon with a Rule 45 subpoena

seeking the name and address of Defendant, to whom Verizon assigned the IP address in the

Complaint. Plaintiff must serve a copy of this order on Verizon at the same time it serves the

subpoena. To the extent Verizon is a “cable operator” pursuant to 47 U.S.C. § 522(5), it shall

comply with 47 U.S.C. § 551(c)(2)(B).

       IT IS FURTHER ORDERED that Plaintiff may only use the information disclosed as a

result of the anticipated subpoena to prosecute its claims in this action.



SO ORDERED.


                                                      _ ______
                                                      __    _____
                                                               ___
                                                                _______________
                                                                             ____
                                                                                _____
                                                                                   ____
                                                                                      ____
                                                      _________________________________ ____
                                                                                           ____
Date: February 14, 2021                               MARY YK  AY VYSKOCIL
                                                             KAY   VYS
                                                                     YSKOCIIL
                                                                     YS
                                                                     YSK
      New York, NY                                    United States
                                                             States District
                                                                    Diist
                                                                       strict Judge




                                                  2
